DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Present invention directed to an incoming communication processing system and method for providing communication and data services to inmates of a controlled facility. Specifically, the incoming communication processing system allows routing of calls from outside parties, external to a facility, to initiate communications to inmates of a controlled facility. The incoming communication processing system implemented separately from an outgoing communication processing system. Many restrictions and safeguards may be implemented within the incoming communication system in order to prevent improper use. Incoming and outgoing communication processing systems synchronizing restriction data between the processing systems to generate synchronized restriction data to facilitate routing of the incoming call from outside parties to inmates of the controlled facility. 
Prior art of record failed to teach or fairly suggest the system and method for processing incoming communications for outside parties to inmates of the controlled facility where the method and system as recited in at least claims 1, 8 and 15. The system and method comprising: receiving, at a communication system, an incoming communication, wherein the incoming communication includes information of a resident of a facility; synchronizing, by the communication system, restriction data of an incoming communication database with restriction data of an outgoing communication database to generate synchronized restriction data, wherein the outgoing communication database is independent of the incoming communication database; and determining, by the communication system, whether to transmit the incoming communication to the resident of the facility based on the synchronized restriction data of the incoming database.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Quoc D Tran/
Primary Examiner, Art Unit 2651
December 29, 2021